Case 4:19-cr-40009-KES Document 109 Filed 05/07/21 Page 1 of 9 PageID #: 715




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:19-CR-40009-01-KES

                   Plaintiff,
                                               ORDER DENYING MOTION FOR
       vs.                                         RELIEF UNDER THE
                                                    FIRST STEP ACT
GAVIN LITTLE,

                   Defendant.



      Defendant, Gavin Little, filed a motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A)(i). Docket 107. The Office of the Federal Public

Defender (FPD) and the United States of America filed a notice designating

Little as a low priority case pursuant to the Amended Standing Order 20-06.

Docket 108. The FPD docketed a notice of intent not to supplement Little’s

motion on April 27, 2021. See Docket sheet. For the following reasons, the

court denies defendant’s motion for compassionate release.

                                 BACKGROUND

      Little pleaded guilty to kidnapping and aiding and abetting in violation of

18 U.S.C. §§ 1201 and 2. Dockets 58, 68. In exchange for his plea, several

more serious counts in the indictment were dismissed, including assault

resulting in serious bodily injury. See Docket 90 at 1, Docket 1. Little admitted

he willfully and knowingly kidnapped the victim (KC) by placing KC in the back

of the victim’s vehicle and driving away with him. Docket 59 at 1. KC was
Case 4:19-cr-40009-KES Document 109 Filed 05/07/21 Page 2 of 9 PageID #: 716




unconscious at the time because he had been badly assaulted. Id. Little

kidnapped KC to evade law enforcement and conceal his own and others

involvement in the assault. Id. Little was 22 years old at the time of the offense.

See Docket 72 at 2-3.

       In the plea agreement, Little stipulated to a base offense level of 32 with

a 4-level increase for permanent or life-threatening bodily injury to the victim.

Docket 58 at 4. The government agreed to a 3-level downward adjustment for

acceptance of responsibility and timely notification. Id. A presentence

investigation report (PSR) ordered by the court concurred with the parties’

sentencing guideline calculation. See Docket 72 ¶¶ 21-31, 85. Little’s total

offense level was 33 and he fell into criminal history category III. Id. ¶¶ 31, 48.

The resulting sentencing guideline range was 168 months to 210 months of

imprisonment. Id. ¶ 83.

       On November 4 2019, the court sentenced Little to 210 months in

custody followed by four years of supervised release. Docket 88, Docket 90 at

2-3. The court explained why a sentence at the high end of the range was

justified:

       The Court determined a sentence at the high end of the advisory
       guideline range was appropriate in light of serious injuries suffered
       by the victim and the impact the offense had on the victim’s children.
       In addition, the Court determined the defendant was the prime
       motivating factor in every stage of the assault and kidnapping of the
       victim.

 Docket 90-1 at 4.

       Little is incarcerated at FCI Victorville Medium II, a medium-security


                                         2
Case 4:19-cr-40009-KES Document 109 Filed 05/07/21 Page 3 of 9 PageID #: 717




correctional institution in Victorville, California. Fed. Bureau of Prisons,

https://www.bop.gov/inmateloc/ (last checked May 4, 2021). Little is now 24

years old. Id. His anticipated release date is January 17, 2034. Id.

      In support of his motion, Little argues the conditions of his confinement

as a result of the COVID-19 pandemic warrant early release from custody.

Docket 107 at 2-3. Little argues the measures taken by the Bureau of Prisons

(BOP) since the pandemic started have required him to spend most of 2020

“locked in a cell, sometimes without access to a shower, clean clothes or fresh

air.” Id. at 3. Little states he became anxious and depressed during this time.

Id. Little also informs the court he contracted COVID-19 in December 2020,

and suffered intense physical and mental health consequences. Id. He worries

about his general health in the future and states he still suffers from

symptoms. Id.

                                   DISCUSSION

      The court has detailed the governing law and analysis it uses when

confronted with a compassionate release motion in many previous orders. See,

e.g., United States v. Dressen, 4:17-CR-40047-01-KES, 2020 WL 5642313, at

*3 (D.S.D. Sept. 22, 2020) summarily aff’d 2020 WL 9211124 (8th Cir. Oct. 9,

2020); United States v. Adame, 4:18-CR-40117-05-KES, 2020 WL 7212096, at

*3 (D.S.D. Dec. 7, 2020); United States v. Nyuon, 4:12-CR-40017-01-KES, 2020

WL 7029873, at *3 (D.S.D. Nov. 30, 2020).

      For current purposes, it is sufficient to note that because sentences are

final judgments, a court ordinarily “may not modify a term of imprisonment

                                         3
Case 4:19-cr-40009-KES Document 109 Filed 05/07/21 Page 4 of 9 PageID #: 718




once it has been imposed[.]” 18 U.S.C. § 3582(c). But Congress made changes

to the law through the First Step Act (FSA), which permit inmates in specified

circumstances to file motions in the court where they were convicted seeking

compassionate release. See Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

5239 (2018). Compassionate release provides a narrow path for defendants

with “extraordinary and compelling reasons” to leave custody early. 18 U.S.C.

§ 3582(c)(1)(A)(i). When considering whether to grant a motion for

compassionate release the court must consider the § 3553(a) sentencing factors

and the applicable policy statements issued by the Sentencing Commission. 18

U.S.C. § 3582(c)(1)(A). The burden to establish that a sentence reduction is

warranted under 18 U.S.C. § 3582(c) rests with the defendant. See United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      Little asserts he made a request for compassionate release to the warden

and 30 days have elapsed since the request was made. Docket 107 at 3.

Because the motion is denied, the court will presume Little satisfied the

administrative exhaustion requirement.

I.    Extraordinary and Compelling Reasons

      The Sentencing Commission was directed by Congress to describe what

should be considered “extraordinary and compelling reasons” for

compassionate release and fashion “the criteria to be applied and a list of

specific examples.” See 28 U.S.C. § 994(t). As directed, the Sentencing

Commission did so by limiting “extraordinary and compelling reasons” to four

categories. USSG § 1B1.13, cmt. n.1(A)-(C) (2018). The four categories pertain

                                        4
Case 4:19-cr-40009-KES Document 109 Filed 05/07/21 Page 5 of 9 PageID #: 719




to a defendant’s (1) terminal illness, (2) debilitating physical or mental health

condition, (3) advanced age and deteriorating health in combination with the

amount of time served, and (4) compelling family circumstances. Id. A fifth

catch-all category also exists for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through

(C)” as determined by the Bureau of Prisons. USSG § 1B1.13, cmt. n.1(D).

      Little’s motion does not satisfy any of the categories identified by the

Sentencing Commission in USSG § 1B1.13, comment notes 1(A)-(C). He does

not have a terminal illness or a debilitating physical or mental health

condition; neither is he of advanced age nor experiencing compelling family

circumstances. Moreover, assuming the court’s discretion to consider

compassionate release under the “catch-all category” is at least as broad as the

policy statement of the Sentencing Commission, Little has not demonstrated

that other extraordinary and compelling reasons exist to warrant his early

release.

      Little is a young man with a history of mental health conditions. See

Docket 72 ¶¶ 63-67. He has a history of substance abuse and started

consuming alcohol to the point of intoxication at age 13. Id. ¶¶ 68-73. He

reported no physical health concerns at the time of his PSR interview. Id. ¶ 62.

Neither does Little’s motion indicate he suffers from any physical health

conditions except his recent course of COVID-19. Docket 107 at 3.

      The COVID-19 pandemic alone is insufficient to warrant early release.

And, in fact, the current status of the COVID-19 pandemic is itself losing

                                         5
Case 4:19-cr-40009-KES Document 109 Filed 05/07/21 Page 6 of 9 PageID #: 720




persuasiveness. The Bureau of Prisons (BOP) has made significant changes to

correctional operations since the pandemic started in early 2020. See BOP

COVID-19 Modified Operations Plan,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited May 4,

2021). These include sanitary and safety measures, restrictions on movement,

and visitation restrictions, among others. Id. The BOP has also transferred

many thousands of inmates to home confinement. See Frequently Asked

Questions regarding potential inmate home confinement in response to the

COVID-19 pandemic, https://www.bop.gov/coronavirus/faq.jsp (last visited

May 4, 2021). Since March 26, 2020 to the present, 25,131 inmates have been

placed in home confinement. Id. These measures have led to a dramatic

decrease in the total BOP population, which in turn has increased

opportunities for social distancing and reduces the strain on BOP resources.

      As of May 6, 2021, there are no active COVID-19 cases among inmates at

FCI Victorville Medium II.1 See BOP: COVID-19 Update, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/ (last visited May 7, 2021). One inmate

death has been reported from COVID-19 at FCI Victorville Medium II, and 473

inmates and 56 staff have recovered. Id. The total population at FCI Victorville

Medium II is currently 1,258 persons. See https://www.bop.gov/locations/

institutions/vvm/ (last visited May 7, 2021). The reported information



1 Nationwide there are currently 121 federal inmates with confirmed positive
test results for COVID-19, which represents a drastic reduction from a year
ago. See BOP: COVID-19 Update, Fed. Bureau of Prisons,
https://www.bop.gov/coronavirus/ (last visited May 7, 2021).
                                        6
Case 4:19-cr-40009-KES Document 109 Filed 05/07/21 Page 7 of 9 PageID #: 721




demonstrates COVID-19 was widespread at FCI Victorville Medium II, but not

devastating. This persuades the court that FCI Victorville Medium II has acted

appropriately to treat inmates who contracted COVID-19. The court believes

the facility will continue to appropriately treat inmates who do so.

      The BOP’s vaccination program for staff and inmates is another

protective measure warranting consideration in this late stage of the COVID-19

pandemic. The BOP has implemented a COVID-19 vaccination plan to protect

inmates and staff and limit the transmission of COVID-19 within the facilities.

See BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last visited

May 5, 2021). As of May 6, 2021, 164,598 doses had been administered

systemwide. Id. At Victorville FCC complex, 384 staff and 985 inmates have

been fully vaccinated. See Learn More About Vaccinations and View Individual

Facility Stats, https://www.bop.gov/coronavirus/ (last visited May 5, 2021).

According to the BOP, those inmates who wish to receive the vaccine will have

an opportunity to do so, but

      [w]hen an institution receives an allocation of the vaccine, it is first
      offered to full-time staff at that location, given that staff - who come
      and go between the facility and the community - present a higher
      potential vector for COVID-19 transmission. Vaccinating staff
      protects fellow staff, inmates at the facility, and the community.

Id.

      On April 15, 2021, the BOP Director testified to the Judiciary Committee

of the Senate and estimated the BOP will have offered a vaccine to every inmate

in its custody by the middle of May 2021. Statement of Michael D. Carvajal

Director Fed. Bureau of Prisons, Comm. on the Judiciary,

                                         7
Case 4:19-cr-40009-KES Document 109 Filed 05/07/21 Page 8 of 9 PageID #: 722




https://www.judiciary.senate.gov/download/michael-carvajal-testimony- (last

visited May 4, 2021).

      The potential risk of reinfection is also becoming clarified. The CDC

indicates, “[c]ases of reinfection with COVID-19 have been reported, but remain

rare.” https://www.cdc.gov/coronavirus/2019-ncov/your-health/

reinfection.html (updated Oct. 27, 2020) (last visited May 4, 2021). There is a

growing consensus that “[p]eople who have had evidence of a prior infection

with SARS-CoV-2, the virus that causes COVID-19, appear to be well protected

against being reinfected with the virus, at least for a few months.” See NCI

study finds that people with SARS-CoV-2 Antibodies may have a low risk of

future infection, Nat’l Cancer Inst., https://www.cancer.gov/news-

events/press-releases/2021/sars-cov-2-antibodies-protect-from-reinfection

(dated Feb. 24, 2021) (last visited May 4, 2021).

      In light of the above, the court finds Little’s current circumstances do not

clear the high bar necessary to warrant compassionate release for

“extraordinary and compelling” reasons under 18 U.S.C. § 3582(c)(1)(A)(i).

II.   Sentencing Factors of § 3553(a)

      But even more importantly, the court’s evaluation of the 18 U.S.C.

§ 3553(a) factors indicate compassionate release is not warranted.

      Little was involved in a brutal assault that left the victim with short term

memory loss, loss of vision on the right side, and constant tingling in his right

hand and leg. See Docket 86. He is no longer able to engage in the activities he

once enjoyed. Id. The victim’s injuries have also negatively impacted his

                                        8
Case 4:19-cr-40009-KES Document 109 Filed 05/07/21 Page 9 of 9 PageID #: 723




children and his ability to support them. Id. In return, Little has served only a

small fraction of the sentence imposed for his offense.

      The court’s sentencing decision here was made with care, considering the

nature of Little’s offense, his history and characteristics, and the need for the

sentence imposed to reflect the seriousness of the offense, promote respect for

the law, provide just punishment for the offense, afford adequate deterrence to

criminal conduct, and protect the public from other crimes by the defendant.

See 18 U.S.C. § 3553(a)(1)-(2). The court believes Little’s long sentence will also

provide him with needed education, vocational training, and other correctional

treatment. See id. After careful consideration of his motion, the court

concludes Little’s sentence of 210 months in custody continues to be

appropriate for the seriousness of the offense to which he pleaded guilty.


                                  CONCLUSION

      Little has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s motion compassionate release under the

First Step Act (Docket 107) is denied.

      Dated May 7, 2021.

                                      BY THE COURT:


                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                         9
